          Case 2:19-cr-00369-DWA Document 72 Filed 07/23/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       )
                                               )
            v.                                 )       Criminal No. 19-369
                                               )
LAFON ELLIS                                    )

           MOTION FOR NOTICE OF INTENT TO INTRODUCE EVIDENCE
           PURSUANT TO FEDERAL RULES OF EVIDENCE 404(B) AND 609
           REQUEST AND MOTION TO COMPEL DISCLOSURE 45 DAYS IN
                           ADVANCE OF TRIAL

       Lafon Ellis hereby notices the government that he is requesting Federal Rules of Evidence

404(B) and 609 evidence and seeks an Order from this Court compelling disclosure of such

evidence 45 days prior to trial. In support thereof, Mr. Ellis states:

1.     An Indictment was filed against Mr. Ellis alleging violation of 18 U.S.C. 922(g).

2.     Mr. Ellis seeks an Order compelling a written list of any and all alleged prior bad acts

and/or criminal convictions which the government intends to seek to enter into evidence in its case-

in-chief and with which the government would attempt to impeach Mr. Ellis on cross examination

if Mr. Ellis were to exercise his constitutionally guaranteed right to testify, or which the

government intends to use as general impeachment or rebuttal evidence.

3.     According to the commentary to Rule 404(b), other than requiring pretrial notice, no

specific time limits are stated in connection with the mandate to provide “reasonable notice.” Thus,

this Court has broad discretion to decide what “reasonable notice” is.

4.     Mr. Ellis asks this Court to compel the government to produce the requested information

45 days before trial. First, the 45 days will give Mr. Ellis time to effectively research the law.

Second, it will give him time to write any needed motion in limine to challenge the admissibility

determination. Third, it will aid judicial efficiency by providing enough time to schedule the



                                                   1
         Case 2:19-cr-00369-DWA Document 72 Filed 07/23/20 Page 2 of 6




hearing after a motion in objection of the evidence has been filed. Fourth, it will give Mr. Ellis

enough time to prepare trial testimony and his defense in accordance with this Court’s ruling at

the admissibility hearing.

5.     Other courts in this district have ordered 21 days, and there are courts that have ordered as

low as 7-10 days to be sufficient1, but Mr. Ellis asks this Court to grant the request his attorney is

making because that is how much time his attorney believes he needs in order to effectively

prepare. The government cannot say that they will be prejudiced if required to disclose such

information 45 days prior to trial. If the government objects to that time-frame, Mr. Ellis would

like to know the reasons why the government will be specifically prejudiced other than a recitation

of other court’s ruling that 7 to 10 days or even 21 days is sufficient and “reasonable notice.”

Federal criminal defendants, such as Mr. Ellis, already have limited discovery rights, this Court

should exercise its discretion and give deference to the time Mr. Ellis requests to receive and

adequately prepare for discovery he is entitled too.


                                   POINTS & AUTHORITIES

6.     Federal Rule of Evidence 404(b) provides that the prosecution must provide reasonable

notice of the nature of any evidence it intends to offer under the Rule:


       (b) Other crimes, wrongs, or acts. Evidence of other crimes, wrongs, or acts is
       not admissible to prove the character of a person in order to show action in
       conformity therewith. It may, however, be admissible for other purposes, such as
       proof of motive, opportunity, intent, preparation, plan, knowledge, identity, or
       absence of mistake or accident, provided that upon request by the accused, the
       prosecution in a criminal case shall provide reasonable notice in advance of trial,
       or during trial if the court excuses pretrial notice on good cause shown, of the
       general nature or any such evidence it intends to introduce at trial.


1
  See United States v. Evangelista, 813 F.Supp. 294, 302 (D.N.J. 1993) (ten days); United States
v. Alex, 791 F.Supp. 723, 728-29 (N.D.IIl. 1992) (seven days); United States v. Williams, 792
F.Supp. 1120, 1133 (S.D. Ind. 1992) (ten days).
                                                  2
         Case 2:19-cr-00369-DWA Document 72 Filed 07/23/20 Page 3 of 6




Fed. R. Evid. 404(b).

7.     As the Advisory Committee’s Note explains, the 1991 Amendment to Rule 404(b) placed

a duty upon the government to provide a defendant with pretrial notice of its intent to introduce

into evidence any evidence pursuant to Rule 404(b):


       The amendment to Rule 404(b) adds a pretrial notice requirement in criminal cases
       and is intended to reduce surprise and promote early resolution on the issue of
       admissibility. The notice requirement thus places Rule 404(b) in the mainstream
       with notice and disclosure provisions in other rules of evidence. See, e.g., Rule 412
       (written motion of intent to offer evidence under rule), Rule 609 (written notice of
       intent to offer conviction older than 10 years), Rule 803(24) and 804(b)(5)(notice
       of intent to use residual hearsay exceptions).

       The Rule expects that counsel for both the defense and the prosecution will submit
       the necessary request and information in a reasonable and timely fashion.

       . . . The amendment requires the prosecution to provide notice, regardless of how it
       intends to use the extrinsic act evidence at trial, i.e., during its case-in-chief, for
       impeachment, or for possible rebuttal. The court in its discretion may, under the
       facts, decide that the particular request or notice was not reasonable, either because
       of the lack of timeliness or completeness. Because the notice requirement serves as
       condition precedent to admissibility of 404(b) evidence, the offered evidence is
       inadmissible if the court decides that the notice requirement has not been met.

Fed. R. Evid. 404 advisory committee’s note.

8.     Courts have insisted upon the importance of reasonable notice in this context. The

availability of 404(b) evidence to the prosecution bears on a determination of reasonable notice;

“the notice requirement’s purpose of reducing surprise is not served by allowing mere negligence

to excuse a prosecutor’s failure to give notice.” United States v. Perez-Tosta, 36 F.3d 1552, 1561

(11th Cir. 1994) (citations and quotations omitted). A proper demand from a defendant shifts the

burden to the government. “To protect defendants from ‘trial by ambush,’ the Government should

be charged with the knowledge of 404(b) evidence that a timely and reasonable preparation for

trial would have revealed.” Id.

                                                 3
          Case 2:19-cr-00369-DWA Document 72 Filed 07/23/20 Page 4 of 6




9.      “Reasonable notice is designed to reduce surprise and promote early resolution of

admissibility issues.” United States v. Vega, 188 F.3d 1150, 1153 (9th Cir. 1999) (citing Perez-

Tosta, 36 F.3d at 1561). The government risks exclusion of 404(b) evidence from a trial if it does

not provide timely notice. Id. at 1153; United States v. Blount, 502 F.3d 674, 677 (7th Cir. 2007)

(“Without notice, 404(b) evidence is inadmissible.”); United States v. Lopez-Gutierrez, 83 F.3d

1235, 1241 (10th Cir. 1996); United States v. Gasparik, 141 F. Supp. 2d. 361, 368 n.4 (S.D.N.Y.

2001) (holding that government’s failure to provide timely notice of 404(b) evidence makes such

evidence inadmissible as “fundamentally unfair” to defendant). Such notice must also be

sufficiently clear and precise. “[T]he government’s notice must characterize the prior conduct to a

degree that fairly apprises the defendant of its general nature.” United States v. Barnes, 49 F.3d

1144, 1148-49 (6th Cir. 1995). Clarity and precision are crucial, because the notice must “permit

pretrial resolution of the issue of admissibility.” Id. at 1149 (quotation and citation omitted). If the

purpose of the evidence described in the notice is not apparent, such evidence is inadmissible at

trial. United States v. Birch, 39 F.3d 1089, 1093 (10th Cir. 1994).

10.     Although identified in a timely notice, the admissibility of the evidence itself must be

determined by the district court under the standards for admission of evidence under Rules 402,

403 and 404(b) of the Federal Rules of Evidence. United States v. Huddleston, 485 U.S. 681, 686

(1988); see also United States v. Daraio, 445 F.3d 253, 263-64 (3d Cir. 2006) (holding that prior

bad act evidence, in order to be admissible, must still be relevant, have a proper purpose under

Rule 404(b), and have probative value that outweighs its prejudicial effect). The district court is

vested with this task. “Preliminary questions concerning . . . the admissibility of evidence shall be

determined by the court[.]” Fed. R. Evid. 104(a).




                                                   4
          Case 2:19-cr-00369-DWA Document 72 Filed 07/23/20 Page 5 of 6




11.    It is crucial, however, that a court make this admissibility determination prior to trial.

“Because rule 404(b) evidence has the potential to unduly prejudice the defendant's case, the

district court should rule on the admissibility of such evidence prior to trial whenever possible.”

United States v. Chirinos, 112 F.3d 1089, 1098 (11th Cir. 1997). An order requiring the

government to provide advance notice of its intent to offer such evidence provides the court and

defense counsel with the only means of establishing appropriate safeguards as a prerequisite to the

admissibility of such evidence under Rule 104 of the Federal Rules of Evidence. See United States

v. Foskey, 636 F.2d 517, 526 n.8 (D.C.Cir. 1980) (suggesting that pretrial disclosure by

government of uncharged misconduct evidence is the most efficient means of dealing with

questions of admissibility as to such evidence).

12.    In criminal cases, as in all jury cases, “proceedings shall be conducted, to the extent

practicable, so as to prevent inadmissible evidence from being suggested to the jury by any means,

such as making statements or offers of proof or asking questions in the hearing of the jury.” Fed.

R. Evid. 103(c). Since a ruling under Rule 404(b) is a ruling on admissibility, an offer of evidence

under the rule will require a hearing outside the presence of the jury. See id.; see also United States

v. Ceballos, 593 F. Supp.2d 1054, 1059 (S.D. Iowa 2009) (“[A] jury has no right to hear

inadmissible evidence.” (Citing Taylor v. Illinois, 484 U.S. 400, 410 (1988)).

13.    Moreover, if any of the evidence that the government seeks to introduce requires the

testimony of the defendant, in order for the court to determine the relevancy and admissibility of

the evidence, the admissibility hearing must be conducted out of the hearing of the jury under Rule

104(c) of the Federal Rules of Evidence. See Fed. R. Evid. 104(c) (“Hearings on the admissibility

of confessions shall in all cases be conducted outside the hearing of the jury. Hearings on other




                                                   5
         Case 2:19-cr-00369-DWA Document 72 Filed 07/23/20 Page 6 of 6




preliminary matters shall be so conducted when the interests of justice require, or when an accused

is a witness and so requests.”).

14.    The relief requested by this Motion will permit the defense to raise any objections to

problematic evidence prior to trial, thus contributing substantially to minimizing interruptions at

trial, to judicial and jury economy, and to the effective, fair and expeditious administration of

justice generally. To that end, the government should be required to provide notice of its intention

to use, and produce, Rule 404(b) and Rule 609 evidence 45 days in advance of trial.

                                   REQUEST FOR RELIEF

       Lafon Ellis respectfully moves this Honorable Court to order the government to produce

all evidence of prior bad acts and prior convictions that the government intends to use in its case-

in-chief, on cross examination, impeachment or rebuttal 45 days in advance of trial.



                                              Respectfully Submitted,

                                              /s/ Khasha Attaran
                                              Khasha Attaran
                                              Assistant Federal Public Defender




                                                 6
